DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This non-final action is in response to applicant’s amended filing of 06/13/2022.
Claims 1, 4-16, 19-30 are currently pending and have been examined. Applicant has amended claims 1, 4-7, 10, 12, 14-16, 19-22, 25, and 30. Applicant has cancelled claims 2-3 and 17-18.
Response to Arguments
Applicant’s arguments with respect to the objected claims, drawings, and specification have been fully considered and are persuasive. The objections against the claims, drawings, and specification have been withdrawn. 
Applicant’s arguments with respect to claims 16-30, now 16 and 19-30, rejected under 35 U.S.C. 112(a) have been fully considered and are persuasive. The rejection under 35 U.S.C. 112(a) against claims 16 and 19-30 has been withdrawn. 
Applicant’s arguments with respect to claims 1-30, now 1, 4-16, and 19-30, rejected under 35 U.S.C. 101 have been fully considered and are persuasive. The rejection under 35 U.S.C. 101 against claims 1, 4-16, and 19-30 have been withdrawn. 
Applicant’s arguments with respect to claims 1-30, now 1, 4-16, and 19-30, rejected under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, 16 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Levinson et al. (U.S. Patent Number 2008/0033645 A1) in view of Zhang et al (U.S. Patent Number 2011/0178708 A1), in further view of Allen et al. (US 20160266256 A1). 	Regarding claims 1 and 16, Levinson discloses a method comprising:
 	receiving from an inertial measurement unit (IMU) device IMU data at a first computational module at a first frequency and computing, based at least in part on the IMU data, a first estimated position of a mobile mapping system (See at least paragraphs [0031], [0033], and [0064] and Figs. 1, 3, and 8.); 	receiving the second estimated position and laser scan data at a third computational module at a third frequency and computing, based at least in part on the second estimated position and the laser scan data, a third estimated position of the mobile mapping system (See at least paragraphs [0031], [0033], and [0064-0065] and Figures 1-3 and 8.); 	
the first frequency and the third frequency are different from one another (See at least paragraph [0033] and Figure 1.).
and the first frequency is greater than the third frequency (See at least paragraph [0033] and Figure 1.).
Levinson does not teach receiving the first estimated position and visual-inertial data at a second computational module at a second frequency and computing, based at least in part on the first estimated position and the visual-inertial data, a second estimated position of the mobile mapping system. 	However, Zhang teaches receiving the first estimated position and visual-inertial data at a second computational module at a second frequency and computing, based at least in part on the first estimated position and the visual-inertial data, a second estimated position of the mobile mapping system (See at least paragraphs [0003] and [0029] and Figure 1.). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Levinson and include the feature of estimating a position with visual-inertial data from a camera, as taught by Zhang, because this allows for more accurate positioning and navigation of the mobile system as it moves through the environment. Furthermore, it would be obvious for one skilled in the art to know that different types of sensors collect data at different recording frequencies based on the data collected (i.e., inertial data from an IMU, visual-inertial data from a camera, scanning data from a LIDAR). Therefore, it is assumed obvious that the visual data collected by the camera taught in Zhang does so at a distinct frequency. 	The combination of Levinson and Zhang fails to explicitly teach the second frequency being different from the first frequency and the third frequency and the second frequency being less than the first frequency and greater than the third frequency. 	However, Allen teaches a camera used in conjunction with navigation sensors and LIDAR that captures images at 60 Hz or greater (see at least paragraph [0031] and Fig. 2)
Allen demonstrates that a camera, like used in Zhang, could operate at a frequency different and between the first and third frequencies disclosed in Levinson (200 and 75 Hz respectively – see paragraph [0033]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the intermediary camera frequency of Allen into the combination of Levinson and Zhang because all inventions are directed toward using various inertial, imaging, and LIDAR sensors for mapping within a localized frame. They would be motivated to do so because acquiring each set of data at different frequencies would help the system know what data to use for localization calculations (see paragraph [0064] of Levinson). 	Regarding claims 11 and 26, Levinson teaches the estimated position computed by at least the third computational module is received as input by a previous computational module (See at least paragraphs [0032], [0062], and [0064] and Figures 1-3 and 8.). 	Levinson does not teach the estimated position computed by at least the second computational module is received as input by a previous computational module. 	Zhang teaches the estimated position computed by at least the second computational module is received as input by a previous computational module (See at least paragraphs [0003] and [0029] and Figure 1.). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Levinson and include the second computational module receiving as input an estimated position from a previous computational module, as taught by Zhang, because doing so enables the computational device to perform calculations more efficiently and correct for errors in data or present position. 	Claims 4, 7-10, 19, and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Levinson in view of Zhang, in further view of Allen as applied to claims 1 and 16 above, and further in view of Friend et al. (U.S. Patent Number 2014/0180579 A1). 	Regarding claims 4 and 19, the combination of Levinson and Zhang fails to explicitly disclose an operation of at least one computational module being bypassed. 	Friend teaches an operation of at least one computational module is bypassed (See at least paragraph [0033] and Figure 3). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Levinson and Zhang and include the feature of at least one computational module, as taught by Friend, to provide accurate position estimate data and thereby prevent faulty data from corrupting estimations. 	Regarding claims 7 and 22, Levinson does not teach when the first computational module is bypassed, the second estimated position is computed from the visual-inertial data without reference to the first estimated position. 	Zhang teaches when the first computational module is bypassed, the second estimated position is computed from the visual inertial data without reference to a first estimated position (See at least paragraphs [0003] and [0029] and Figure 1.).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Levinson and include the feature of the second estimated position being computed from the visual inertial data without reference to a first estimated position, as taught by Zhang, because this allows for more accurate positioning and navigation of the mobile system as it moves through the environment without relying on all components being present to do so. 	Regarding claims 8 and 23, Levinson teaches when the second computational module is bypassed, the third estimated position is computed from the laser scan data and the first estimated position (See at least paragraphs [0064-0065] and Figures 1 and 8.).
 	Regarding claims 9 and 24, the combination of Levinson and Zhang does not disclose determining a degraded subspace in a problem state space and computing an estimated position in the degraded subspace. 	Friend teaches determining a degraded subspace in a problem state space and computing an estimated position in the degraded subspace (See at least paragraphs [0033] and [0039] and Figures 3 and 4).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Levinson and Zhang and include the feature of a degraded subspace in a problem state space and computing an estimated position in the degraded subspace, as taught by Friend, to provide accurate position estimate data, and thereby prevent faulty data from corrupting estimations. 	Regarding claims 10 and 25, the combination of Levinson and Zhang does not disclose the degraded subspace being a well-conditioned subspace. 	Friend teaches the degraded subspace being a well-conditioned subspace (See at least paragraph [0039] and Figures 3 and 4).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Levinson and Zhang and include the feature of the subspace being a well-conditioned subspace, as taught by Friend, to provide accurate position estimate data, and thereby prevent faulty data from corrupting estimations. 	Claims 5-6 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Levinson in view of Zhang, in further view of Allen as applied to claims 1-3, 11, 16-18, and 26 above, and in view of Friend et al. (U.S. Patent Number 2014/0180579 A1) as applied to claims 4 and 19 above, and further in view of Roumeliotis et al. (U.S. Patent Number 2014/0316698 A1). 	Regarding claims 5 and 20, the combination of Levinson, Zhang, Allen, and Friend fails to explicitly disclose the estimated positions computed by each of remaining non-bypassed modules being combined in a linear fashion. 	Roumeliotis teaches the estimated positions computed by each of remaining non-bypassed modules being combined in a linear fashion (See at least paragraph [0078] and Equations 76 and 77).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Levinson, Zhang, Allen, and Friend to include the feature of combining non-bypassed modules in a linear fashion, as taught by Roumeliotis, to produce accurate position estimates at a high computational efficiency. 	Regarding claims 6 and 21, the combination of Levinson, Zhang, Allen, and Friend fails to explicitly disclose the estimated positions computed by each of remaining non-bypassed modules being combined in a non-linear fashion. 	Roumeliotis teaches the estimated positions computed by each of remaining non-bypassed modules being combined in a non-linear fashion (See at least paragraph [0118], followed by technical discourse in paragraphs [0119] – [0122] and Equations A.17, A.18, A.19, A.20, and A.21).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Levinson, Zhang, Allen, and Friend to include the feature of combining non-bypassed modules in a linear fashion, as taught by Roumeliotis, to produce accurate position estimates at a high computational efficiency. 	Claims 12-13 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Levinson et al. in view of Zhang et al. as applied to claim 1 and 16 above, and further in view of Abhyanker (U.S. Patent Number 2014/0180914 A1). 	Regarding claims 12 and 27, the combination of Levinson and Zhang fails to explicitly disclose a mobile mapping system adapted to operate at high angular speeds. 	Abhyanker teaches a mobile mapping system adapted to operate at high angular speeds (claim 12), the high angular speeds comprising rotational rates as high as 360 degrees/second (claim 13) (See at least paragraph [0169] and Figures 1 and 4.). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Levinson and Zhang and include the feature of adapting the system to operate at high angular speeds, as taught by Abhyanker, because it would facilitate the efficient collection and collation of position data. 	Regarding claims 13 and 28, the combination of Levinson and Zhang fails to explicitly disclose the high angular speeds comprising rotational rates as high as 360 degrees/second. 	Abhyanker teaches a system adapted to operate at high angular speeds (claim 12), the high angular speeds comprising rotational rates as high as 360 degrees/second (claim 13) (See at least paragraph [0169] and Figures 1 and 4.). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Levinson and Zhang and include the feature of the high angular speeds comprising rotational velocities as high as 360 degrees/second, as taught by Abhyanker, because it would facilitate the efficient collection and collation of position data. 	Claims 14-15 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Levinson in view of Zhang, in further view of Allen as applied to claim 1 and 16 above, and further in view of Muresan et al. (U.S. Patent Number 7752483 B1).
Regarding claims 14 and 29, the combination of Levinson and Zhang do not explicitly disclose a mobile mapping system adapted to operate at high linear speeds.
 	Muresan teaches a system adapted to operate at high linear speeds (A preferred embodiment of the present invention is directed to a process for synchronizing data collection from various sensors, e.g., LIDAR, still or video cameras, etc. with a navigational system, i.e., precise time, location and pose data. The system can collect high-resolution relative accuracies in the 5-10 cm range and highly accurate absolute accuracies in the sub 1 meter, e.g., down to 40 cm, 3-dimensional geometry and texture data of surrounding area from a land vehicle passing by at speeds of up to approximately 30-40 mph [Examiner’s Note: 30-40 mph equates to approximately 48-64 km/h]. – See at least paragraph 13). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Levinson and Zhang and include a system adapted to operate at high linear speeds, as taught by Muresan, because it would facilitate the efficient collection and collation of position data. 	Regarding claims 15 and 30, the combination of Levinson, Zhang, and Allen does not explicitly disclose a system adapted to operate at high linear speeds comprising speeds as high as 100 kilometers/hour.
 	Muresan teaches a system adapted to operate at high linear speeds comprising speeds as high as 100 kilometers/hour (A preferred embodiment of the present invention is directed to a process for synchronizing data collection from various sensors, e.g., LIDAR, still or video cameras, etc. with a navigational system, i.e., precise time, location and pose data. The system can collect high-resolution relative accuracies in the 5-10 cm range and highly accurate absolute accuracies in the sub 1 meter, e.g., down to 40 cm, 3-dimensional geometry and texture data of surrounding area from a land vehicle passing by at speeds of up to approximately 30-40 mph [Examiner’s Note: 30-40 mph equates to approximately 48-64 km/h]. – See at least paragraph 13).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Levinson, Zhang, and Allen, and include the feature of the high linear speeds comprising speeds as high as 100 kilometers/hour, as taught by Muresan, because it would facilitate the efficient collection and collation of position data.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  	Allis et al. (US 20110301786 A1) teaches a mobile system incorporating an IMU, a camera, and a LIDAR scanner. 	Ma et al. (US 8676498 B2) teaches a system equipped with different sensors set to operate at different recording frequencies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED C BEAN whose telephone number is (571)272-5255. The examiner can normally be reached 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Antonucci can be reached on 313-446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.B./Examiner, Art Unit 3666  

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666